Citation Nr: 1229114	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  07-32 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an apportionment of the Veteran's disability benefits for his dependent children, S and J.


REPRESENTATION

Appellant represented by:   Disabled American Veterans

Veteran (Appellee) represented by:   California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied the appellant's claim on behalf of the Veteran's sons, S and J, for an apportionment of the Veteran's disability benefits.  

In June 2012, the appellant testified before the undersigned Veterans Law Judge at a hearing held at the RO in Des Moines, Iowa.  A transcript of that hearing is of record.

For reasons discussed further below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2005, the appellant notified VA that she was the Veteran's ex-wife and requested an apportionment of the Veteran's VA disability benefits for the support of their two dependent children, S and J.  Her claim for apportionment was denied in June 2006 and she appealed this matter to the Board.


At the outset, the Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2011); see also 38 C.F.R. §§ 20.500-20.504; 20.713 (2011).  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case (SOC).  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal; cross-examination will not be allowed.  38 C.F.R. § 20.713(a).  

In the present case, VA has not fulfilled its obligations under the procedures relating to contested claims.  See VA Adjudication Manual, M21-1MR, Part III, Subpart vi, Chapter 6.  Specifically, VA has not provided the Veteran and his representative with a copy of the SOC or the content of the appellant's substantive appeal.  Such should be remedied on remand.  Similarly, the Veteran and his representative were not provided notice of the appellant's personal hearing or afforded an opportunity to be present.  To remedy this error, the Veteran and his representative should be given a copy of the June 2012 hearing transcript, and be afforded an opportunity to submit additional argument and appear at a hearing if requested.  The appellant should be notified of any hearing scheduled and/or provided a copy of any written response submitted by the Veteran.  See 38 C.F.R. § 20.713(a).  

On remand, the RO/AMC should also complete additional evidentiary development necessary to adjudicate the matter on appeal.  First, the RO/AMC should request from the Veteran information regarding his net worth, income, and expenses since 2005 (see VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award).  The Board observes that at no point during this appeal has the Veteran submitted any information regarding his own expenses, thereby making it difficult to assess whether any apportionment would cause him "undue hardship."  

The appellant has, at various times throughout this appeal, provided information regarding her net worth, income, and expenses (including information relating to S and J).  However, no information has been provided since 2006.  The Board notes that the Veteran's son, S, turned eighteen in January 2006.  Thus, as of such date, the appellant's net worth, income, and expenses are no longer relevant to his claim for apportionment.  Similarly, this information is no longer relevant to J's claim as of December 2007, the date upon which he became eighteen.  Under these circumstances, the RO/AMC should request from the appellant information regarding her and J's net worth, income, and expenses for 2007, from S information regarding his net worth, income, expenses, and school status since 2006, and from J information regarding his net worth, income, expenses, and school status since 2008.  See VA Form 21-0788, VA Form 21-0519C-1, Improved Pension Eligibility Verification Report (Child or Children), and VA Form 21-674b, School Attendance Report.  

Finally, the RO/AMC should contact the Iowa Child Support Recovery Unit for any information regarding payments received by the appellant from the Veteran since May 2005.  The appellant testified in June 2012 that she occasionally received monies from this state agency on behalf of the Veteran.  Such evidence is relevant to the current appeal as it pertains to whether the Veteran may have reasonably been contributing to his children's support.  See 38 C.F.R. § 3.450.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all contested claims procedures have been followed.  Furnish the Veteran with a copy of the August 2007 SOC, a copy of the appellant's September 2007 substantive appeal (or the content of the substantive appeal), and a copy of the June 2012 hearing transcript.  The Veteran and his representative should be afforded an opportunity to submit additional evidence or argument, and the Veteran should specifically be asked if he would like to have a personal hearing regarding this claim.  The appellant should be notified of any hearing scheduled (and given an opportunity to appear) and/or provided a copy of any written rebuttal submitted by the Veteran (and given an opportunity to respond).  

2.  Contact the Veteran to request information regarding his net worth, income, and expenses since 2005 (see VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award).  

3.  Contact the appellant to request information regarding her and J's net worth, income, and expenses for 2007.  See VA Form 21-0788.  She should also be requested to obtain from S information regarding his net worth, 

income, expenses, and school status since 2006, and from J information regarding his net worth, income, expenses, and school status since 2008.  See VA Form 21-0788, VA Form 21-0519C-1, and VA Form 21-674b.  

4.  Contact the Iowa Child Support Recovery Unit for any information regarding payments received by the appellant on behalf of the Veteran since May 2005.  

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the appellant and the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto, following the contested claim procedures.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify the appellant if further action is required on her part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


